DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of September 21, 2022 has been received and entered.  With the entry of the amendment, claims 7-8, 11-14, 18-22 and 26-28 are canceled, and claims 1-6, 9-10, 15-17, 23-25 and 29 are pending for examination.
 
Specification
The objection to the disclosure because it should be clarified that the parent application 15/698,774 is now abandoned is withdrawn due to the amendment of September 30, 2021 making this clarification.  

Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 9-10, 15-17, 21 and 23-29  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn to the amendment and arguments provided September 21, 2022. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 15, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ganvir, et al “Influence of Microstructure on Thermal Properties of Axial Suspension Plasma-Sprayed YSZ Thermal Barrier Coatings” (hereinafter Ganvir article) in view of Hazel et al (US 2013/0224453) and Ctibor, et al “Plasma sprayed TiO2: The influence of power of an electric supply on particle parameters in the flight and character of sprayed coating”  (hereinafter Ctibor article), EITHER alone OR further in view of Boitnott (US 2005/0256643).
Claims 1, 29: Ganvir article teaches a method of providing a suspension plasma spray coating (abstract), where it is noted that it is desired to provide thermal barrier coatings (TBCs) for protecting high temperature metallic components, including on hot path components for gas turbine components (page 202), and suspension plasma spraying (SPS) is an emerging technique to provide TBCs with a highly strain tolerant columnar microstructure, and where SPS can be used to provide a variety of microstructures from dense to porous and with columnar type structure (page 202), and where Ganvir article describes how different spraying conditions will give different columnar microstructures when providing SPS application of TBCs (abstract, pages 202-203). Ganvir article includes providing application of ceramic top coats using yttria stabilized zirconia (YSZ) using a suspension of the YSZ, and applied using plasma spraying onto a substrate (Table 1, page 203), where the YSZ ceramic is provided as powder (particles) in ethanol (liquid, so liquid that would be carrying the coating particles) (page 203).  Ganvir article describes how the resulting ceramic coating can have a columnar microstructure (abstract) and have various porosities including Exp4 (figure 4), and where the experiments can have different porosities including for Exp4 a porosity that can be about 4.75% for fine porosity and about 1.75 % for coarse porosity (figure 7), where inter-columnar spacing is indirectly accounted for in the porosity measurement as discussed above (page 209), where it would be understood that the fine porosity would not be intersegment gaps and the coarse porosity (> 1 micron pores) would include such gaps (so the coarse porosity would include gaps, but would also allow for other pores, based on the size measurements of less than 2 square micron voids described by applicant to be used for such measurements as being not due to intersegment gaps, note [0053] of the present specification as to “For the purpose of this disclosure”).  Therefore, Ganvir article would describe that total porosity can be about 6.5 %, and at least 4.75 % exclusive of the intersegment gaps, and up to under 6.5% exclusive of the intersegment gaps (from the amount of coarse porosity of less than 2 square microns), and the  amount of porosity from the intercolumnar porosity would be less than 1.75% (from coarse porosity of equal to or greater than 2 square microns), so showing values in the range of porosities claimed.  Ganvir article also describes other possible porosities, where there can be ranges of fine and coarse porosities (figure 7).
Ganvir article further indicates that thermal properties of the coatings can be adjusted based on the microstructure, which would include porosity (pages 209-210).  Furthermore, Ganvir article would indicate that coating can have the columnar structure (and so have columns) with inter-columnar spacing (note the abstract, and pages 202, 206, for example), where the columns can be considered a “segment” of coating and the spacing can be considered to be a “gap”, and therefore inter-columnar spacing would give “intersegment gaps” as claimed with columns separated by the intersegment gaps.  Furthermore, Ganvir article describes that
“From the above discussion, it is apparent that, even though all coatings exhibit a similar columnar-type structure, microstructural features such as porosity, column density, and inter-columnar spacing can differ based on the process parameters employed and can, in turn, govern the thermal diffusivity and thermal conductivity. Hence, it is important to control these features within the columnar-structured coatings in order to control the overall thermal properties of the TBCs.” (page 210, column 1).

This would indicate that both porosity and inter-columnar spacing (intersegment gaps) would be result effective variables, since they are both indicated as features that act to govern the thermal diffusivity and thermal conductivity, and be important to control in order to control the overall thermal properties of the TBCs. Furthermore, with “porosity” and “inter-columnar spacing” described separately, they would be indicated as separate features to control, so it would be understood that “porosity” can be controlled and considered separately or excluding “inter-columnar spacing”, which would therefore suggest that porosity without (that excludes) inter-columnar spacing would be result effective variable for the described features of the TBCs.  Furthermore, Ganvir article also provides
“As labeled on the figures, each coating is characterized by columnar-type features (C), inter-columnar spacing (S), pores connected to inter-columnar spacing (CP) and finer pores within the column (P).  Each feature as mentioned above can contribute in overall coating porosity that plays a crucial role in the overall performance of the TBC which will be discussed in later sections.” (page 206, column 1).

This would further indicate the coatings have the features of the columns, and that each feature which would include inter-columnar spacing S, the pores/porosity feature of CP and the pores/porosity feature of P, would be a variable that would affect the resulting overall coating porosity and resulting TBC performance, which would further indicate that porosity features (CP, P) can be considered as separate features which would provide a result effective variable to affect the overall results, even when excluding the inter-columnar spacing (S) (that is, intersegment gaps).  From the given features, one of ordinary skill in the art would understand that features can also be combined for consideration, such as combined CP and P, since each feature can be considered as adding to the overall results and the combined feature would have an effective total result. Therefore, porosity from CP and P (porosity without intersegment gaps) would have been indicated as a result effective variable.  Furthermore, as to the presence of intercolumnar porosity inclusive of the intersegment gaps, the intersegment gaps (intercolumnar spacing) with spacing between the pores can be considered as intercolumnar porosity and as a result effective variable (spacing S as discussed above).  Furthermore, as to the presence of intracolumnar porosity, the porosity from CP (pores connected to the intercolumnar spacing that are in the column as in figure 2, figure 3, etc.) and P (porosity without intersegment gaps/finer pores within the column) can be considered as intracolumnar porosity (porosity within the columns) that would be exclusive of the intersegment gaps, and inclusive of the columns.  Alternatively, at the least P (porosity without intersegment gaps/finer pores within the column) can be considered as intracolumnar porosity (porosity within the columns).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the intracolumnar porosity, including specifically optimizing the porosity exclusive of intersegment gaps and inclusive of the columns as discussed above to find the optimum intracolumnar porosity exclusive of intersegment gaps and inclusive of the columns, as the porosity exclusive of intersegment gaps would be indicated by Ganvir article as a result effective variable for the resulting TBC properties as discussed above, and such optimization would give an intracolumnar porosity exclusive of intersegment gaps and inclusive of the columns result in the claimed range (of claim 1 and also claim 29).  Additionally, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also optimize the intercolumnar porosity (which would be the intersegment gaps, for example) because Ganvir article also indicates the intersegment gaps/intercolumnar spacing as a result effective variable for the resulting TBC properties as discussed above, and such optimization would give an intercolumnar spacing inclusive of the intersegment gaps in the claimed range.  Additionally, the ranges give in Ganvir article in examples (note Exp4 discussed above) would give values indicated in the range of intercolumnar porosity and intracolumnar porosity claimed, pointing to specific values in the claimed range to use.
Additionally, as to the specific details of the suspension plasma spraying and gas turbine component treatment, Hazel further describes that it would have been known in the art to apply thermal barrier coatings to gas turbine engine components using suspension plasma spraying giving columnar microstructures ([0024], [0039]-[0044]), where coating materials can include YSZ ([0029]) or also materials such as gadolinium zirconate (gadolinium stabilized zirconia, note formula Gd2Zr2O7) ([0036]).  Hazel further describes how suspension plasma spraying would further conventionally provide for providing a liquid suspension, with suspension of coating particles and a carrier such as ethanol (which would be the liquid), where the suspension is injected into a plasma gas stream (plasma discharged by plasma gun), and the coating particles moved in the gas stream (spray) towards a component and placing the coating particles on the component at a coating location to form a coating with a columnar microstructure ([0039]-[0040], [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganvir article to apply the TBC coating specifically to gas turbine components and to provide application by injecting a suspension stream with coating particles of TBC material in a liquid carrier into a plasma gas stream, moving the coating particles in the gas stream towards a component, and placing the coating particles on the component to form a coating with columnar microstructure as suggested by Hazel to provide a desirable coating, since Ganvir article provides suspension plasma spraying of columnar TBCs which are described as being used for gas turbine components, and notes a feed rate of suspension (Table 1), which would indicate a suspension stream is provided, and Hazel describes how TBCs are conventionally provided for gas turbine components and describes such components ([0024]), giving suggested components to use, and how suspension plasma spraying would conventionally be provided, including by injecting a suspension with coating particles of TBC material in a liquid carrier into a plasma gas stream, moving the coating particles in the gas stream towards a component, and placing the coating particles on the component to form a coating with columnar microstructure.
Additionally, as to “voids of less than 2 square microns are considered to be part of the columns of the columnar microstructure and wherein voids of greater than or equal to 2 square microns are considered to be part of the intersegment gaps of the columnar microstructure,” as in claim 1, 
Ganvir article shows how there can be inter-columnar spacing (S), pores (P) and pores (CP) that affect overall porosity (page 206) and can vary for different coatings (noting as shown in figures 2, 3, 4 and 5), but as shown the S tends to be larger than P and CP, and note discussion of closer spacing in the figures for the columns in Exp 1 and 2, for example, than other figures and close examination of micrographs (page 206).  Therefore, it would be understood to one of ordinary skill in the art that the spacing/porosity features such as S, P and CP would vary based on the specific coating applied, and when providing the close examination and review described by Ganvir article as known for use in reviewing applied materials, one of ordinary skill in the art would find that void size would vary based on the specific coating and by providing analysis one would predictably and acceptably find that optimized coatings would have voids of less than 2 square microns as part of the columns and greater than or equal to 2 square microns as part of the intersegment gaps.  While Ganvir article also discusses fine porosity of less than 1 micron and coarse porosity of greater than 1 micron (note figure 7), this would not prevent further consideration of porosity in regard to the S size and other porosity such as P and CP based on the specific coating to be reviewed.
Optionally, further using Boitnott, Ganvir article further describes how SEM micrographs of formed coatings can be used with image analysis (note page 204, 206).  Boitnott describes how a pore structure of a porous material can be modeled (abstract), describing a porous structure of an Earth formation or other porous material, with an example of a porous structure with “tubes” 10  and “nodes”14 shown as larger in diameter size than the tubes/different geometric shape (note figure 2, 0026, 0042), where it is described that as to how to model, predicted values are used that are adjusted based on actual measurements, and after adjusting the model, properties recalculated to minimize differences between the model and actual values (note 0054), and image analysis can be used to estimate porosity features for use with properties (note 0064-0065).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganvir article in view of Hazel article to provide modeling of the intersegment gap spacing (S) and pores of the columnar microstructure (P, CP) as a desired property determination for analysis of the specific coating to be provided as suggested by Boitnott, since Ganvir article provides image analysis for the specific coatings provided and desires to control S, P and CP for the specific coatings formed, and Boitnott indicates how porous structures are desired to be modeled and where the modelling uses image analysis for different porosity features (such as tubes or nodes) of a specific formed coating to help refine the model, and thus it would be suggested to further determine and model the different features of the coating including intersegment gap spacing (S) and also the pore size of the columnar microstructure (P, CP), and as a result of this modeling the specific determination of what volumes can be considered as being S size and what would be P/CP sized would be determined, and one would predictably and acceptably find that optimized coatings would have voids of less than 2 square microns as part of the columns and greater than 2 square microns as part of the intersegment gaps.
Additionally, As to measuring the intercolumnar and intracolumnar porosity with respect to a percentage of void area by image analysis of micrographs at 250 times magnification, Ganvir article describes how column density can be measured using image analysis (using x300 magnification) of micrographs (page 204), and notes looking at micrographs when discussing various spacing features, including the intercolumnar spacing, the CP and the P pores (note page 206).  Ctibor article further describes a plasma spray coating of ceramic particles (abstract), where measurement of the resulting porosity in the coating was made using image analysis of micrographs (microscopy images) at 250 times magnification, giving simple quantification of porosity (paragraph bridging pages 3132-3133), and notes pores described per mm squared (page 3134) and porosity in % (Table 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganvir article in view of Hazel, EITHER alone OR further in view of Boitnott to provide measuring the features of porosity including intercolumnar and intracolumnar porosity with respect to a percentage void area by image analysis of micrographs at 250 x magnification as suggested by Ctibor article with an expectation of predictably acceptable results, since Ganvir articles notes how micrographs at similar magnification (300 x) can be taken of the coating and image analysis performed, and Ctibor article indicates how image analysis of micrographs at 250 x magnification can be used to determine porosity of a plasma sprayed coating, where this gives a simple quantification of porosity and this would be understood to be a percentage void areas as pores are reviewed.
Claim 2: Ganvir article describes how the coating particles comprise a ceramic material (YSZ) (page 203). Hazel article indicates that (as discussed for claim 1 above) gadolinia stabilized zirconia (gadolinium zirconate) can also be applied by the known standard suspension plasma spraying method giving a columnar microstructure as a material to be applied, giving a further suggested material to use, and to have an optimized porosity in the claimed range by optimizing process features as discussed for claim 1 above.
Claim 9: It further would have been obvious to use gadolinium zirconate as the ceramic material, as discussed for claim 2 above, from the suggestion of Hazel.
Claim 15: Ganvir article describes applying a bond coat onto the substrate of the component before the TBC (page 203). Hazel also describes applying a bond coat before applying the TBC ([0025]-[0027], figure 1).
Claim 17: As to the use of a rotatable blade or static vane as the component, Hazel indicates that turbine blades or vanes can be used, with no limitation ([0024]) and therefore, it would be understood that blades that are rotatable or vanes that are static would be acceptably used. Furthermore, Hazel also describes using combustor panels ([0024]) which would be understood to be the same as combustion panels.

Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ganvir article in view of Hazel and Ctibor article, EITHER alone OR further in view of Boitnott as applied to claims 1, 2, 9, 15, 17 and 29 above, and further in view of Seshadri, et al “Characterizing Suspension Plasma Spray Coating Formation Dynamics through Curvature Measurements” (hereinafter Seshadri article) and EITHER Oberste-Berghaus et al (US 2006/0289405) OR Jadidi, et al “A Three-Dimensional Analysis of the Suspension Plasma Spray Impinging on a Flat Substrate” (hereinafter Jadidi article).
Claims 3-6:  As to the particle temperature and velocity in the claimed range, Seshadri article indicates SPS can be used for applying TBCs to gas turbines (page 1666) and discusses varying processing conditions to vary the microstructure including providing columnar microstructures (abstract, figure 3).  Seshadri article indicates that particle temperature and velocity conditions can vary, giving examples of temperatures between 3250 and 3500 degrees C, for example, or higher, and also in the example between 280 and 430 m/s particle velocity (figure 1, page 1669), where such conditions can give columnar microstructures (figure 3, figure 9, for example), and where it is indicated that increases in primary gas flow rate reduces particle temperature and also increases intercolumnar spacing and reduction in microstructural density (that is, the lower temperature gives more porosity) (page 1669-1670), and also describes how increase in plasma power, will increase plasma enthalpy enabling better melting and giving a denser columnar microstructure (so increasing particle temperature to give better melting gives denser structures) (page 1670). It is also noted that lower residence time of particles in the plasma are factors that lead to the formation of porous columnar structures (so it would be understood that higher velocity of particles can also increase porosity, with less melting) (page 1675-1677), and note figure 10 indicating effects of gas flow rate and net power.  Therefore, one of ordinary skill in the art would understand that residence time in the plasma (an effect of particle velocity) and particle temperature would affect the resulting columnar structure and degree of porosity.
Oberste-Berghaus describes how suspension plasma spraying can be provided ([0029]) and with high particle velocities including 600 m/s ([0041]), and gives an example of velocities around 500 m/s but with lower particle temperatures (2700 degrees C), for example ([0045]).  Jadidi article further describes how SPS can be provided (abstract) and where particle velocity can reach 650 and 500 m/s (impact velocity) (page 22, figure 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganvir article in view of Hazel and Ctibor article, EITHER alone OR further in view of Boitnott to optimize plasma spraying conditions including with optimization of particle velocity (including maximum velocity as a measurable velocity) and particle temperature (including average particle temperature, as a measurable method of noting the overall particle temperature for use) to optimize the columnar structure and porosity reached, giving average particle temperature and maximum particle velocity in the ranges claimed as suggested by Seshadri article and EITHER Oberste-Berghaus OR Jadidi article, since as discussed for claim 1 above Ganvir article would suggest providing a columnar structure with controlled porosity by SPS and Seshadri article would suggest optimizing conditions that would give adjusted particle temperature and velocity during spraying to provide desirable columnar structures, and notes that particle temperature can be provided in high temperatures in the range claimed, and EITHER Oberste-Berghaus OR Jadidi article would indicate that SPS particle velocity can also reach values in the claimed range, and therefore by optimizing plasma spraying conditions including particle temperature and velocity (including average temperature and maximum velocity) from known values that can be reached, a desirable columnar structure would be achieved and the average temperature and maximum velocity would be in the claimed range.
Claim 10: As to the standoff distance, Ganvir article notes values in the claimed range (Exp4 of 100 mm would be more than 2.5 inches, for example, Table 1), and it is also a variable that can change noting the different standoffs (spray distance, so distance between nozzle of a gas torch providing the plasma gas stream and componennt) for Table 1, indicating to optimize the spray distance for use.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ganvir article in view of Hazel and Ctibor article, EITHER alone OR further in view of Boitnott as applied to claims 1, 2, 9, 15, 17 and 29 above, and further in view of Sokolowski, et al “The key process parameters influencing formation of columnar microstructure in suspension plasma sprayed zirconia coatings”  (hereinafter Sokolowski article).
Claim 16: As to the bond coat having a plurality of ridges, Sokolowski article indicates that when providing SPS columnar coatings, a ridged surface (note figure 3(c), the laser treated surface with ridges) improves formation columnar coatings (noting some columnar coatings onto on the laser treated surface) (abstract, page 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganvir article in view of Hazel and Ctibor article, EITHER alone OR further in view of Boitnott to provide that the underlying surface to be coated (which would be the bond coating as discussed for claim 15) has a ridged surface shape as shown by Sokolowski article with an expectation of improved columnar coating formation, since Ganvir article and Hazel want to apply columnar coatings, and Sokolowski article indicates that such coatings can be desirably applied on ridged surfaces from laser treatment.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ganvir article in view of Hazel and Ctibor article, EITHER alone OR further in view of Boitnott as applied to claims 1, 2, 9, 15, 17 and 29 above, and further in view of Mahade, et al “Functional performance of Gd2Zr2O7/YSZ multi-layer thermal barrier coatings deposited by suspension plasma spray”  (hereinafter Mahade article).
Claims 23, 24: As to the specific intercolumnar porosity of 10-20 or 12-17 percent, Ganvir article describes varying porosity results (figure 7), but does not specifically give the ranges for intercolumnar porosity claimed.  Mahade article further describes suspension plasma spraying including with Gd zirconate material and YSZ material (abstract) and indicates how a columnar structure with intercolumnar porosity (intersegment gaps—column gaps) can be provided (note page 211, and figures 2-4), and describes how various porosities can be provided including, by image analysis porosities ranging from 18 % total to 12 % and by water intrusion from 21-17% (figure 6 and pages 212-213). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganvir article in view of Hazel and Ctibor article, EITHER alone OR further in view of Boitnott to understand that total porosity for columnar structures for SPS can vary and include values at least as high as 18% (or 21% depending on the measurement used) from the teaching of Mahade article and thus when optimizing the porosities including intercolumnar and intracolumnar as suggested by Ganvir article, and from this optimization providing intracolumnar porosity in the claimed range as suggested for claim 1 (in the 4-7 % range), the intercolumnar range can also be provided to be acceptably within the ranges of 10-20 % or 12-17% giving values predictably and acceptably within the claimed range (where, if the intracolumnar porosity is 5% for example, this would still allow for 13% intercolumnar porosity, for image analysis from 18% total porosity, for example).
Claim 25: the intracolumnar porosity would be predictably and acceptably in the range of 4 to less than 6.5%, for example, from optimization as discussed for claims 1, 29 above.

Response to Arguments
Applicant's arguments filed September 21, 2022 and the declaration filed September 21, 2022 have been fully considered. 
 (A) Note the adjustment to the rejections due to the amendment to the claims.
(B)  As to the 35 USC 103 rejections, applicant argue that they disagree with the rejection for the reasons given in the amendment of Feb. 4, 2022.  
The Examiner notes that the arguments in the amendment of Feb. 4, 2022 were addressed in detail in the Office Action of April 21, 2022, and the Examiner maintains her position. 
It is argued that in none of the references the claimed porosities were determined in the claimed manner, where Ganvir article the porosities were not measured in the way claimed, where the rejection points to Ctibor article as to using image analysis at 250 x magnification, where Ganvir article teaches using 300 x magnification, where the pore size values measured using that technique, and the rejection alleges one of ordinary skill in the art would have expected predictable results by measuring porosity in Ganvir article as suggested by Ctibor article, but it is argued that Ganvir article did not use this measurement and there is no way to know from the references what the results of such a measurement would be, and the Examiner points to no way for one of ordinary skill in the art to determine what the results would be.
The Examiner has reviewed these arguments, however, the rejections are maintained.  While Ganvir article describes using 300 x magnification for image analysis, Ctibor article shows that in measuring porosity by image analysis for plasma sprayed coatings is also conventionally done using 250 x magnification to analyze pores in square mm and porosity in %, and given the relatively close magnifications, a similar amount of porosity would be expected to be determined using 300 x magnification and 250 x magnification, with Ganvir article indicating porosity ranges and breakdowns of porosities in columns and gaps (intersegment gaps).  The way to determine the results would be by performing the analysis for the porosity with Ganvir article suggesting known amounts to use and the desire to optimize.
It is further argued that even if the rejection did establish a prima facie case of obviousness, the claimed ranges and values are critical as discussed in the Declaration, where the combination of the claimed porosities and the way porosities measured is critical.
The Examiner has further reviewed the Declaration, but it is insufficient to overcome the rejections.  The declaration is in the form of opinion evidence, which as discussed in MPEP 716.01(c)(III), 
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).
Here, the declaration is by an inventor, who has an interest in the case and the declaration is trying to provide criticality for the porosity amounts claimed with the porosity measurement used, where there is no factual support.  At paragraph 7, the criticality of the porosity ranges used is stated along with some reasons why.  At paragraphs 8-9, it is stated that the analysis was done by image analysis using 250 x magnification using the parameters described and this was used to determine the critical porosities, and if different measurement methods used, “one could obtain different absolute values”, so the combination of absolute values and method measurement is critical. At paragraph 10 it is argued that Ganvir article measured porosity differently so the absolute values would differ, and even if Ganvir article had the exact coating of this application, they would determine a different intercolumnar and intercolumnar porosity.   The Examiner has reviewed these positions in the Declaration and the arguments, however, it is not sufficient to overcome the rejection.  Ganvir article evidences that there is a concern with intercolumnar and intracolumnar porosity measurement in SPS applied thermal barrier coatings, and that measurement of porosity is used to determine porosity of various features, including using image analysis of micrographs, with 250 x magnification described. While Ganvir article describes measurement of fine and coarse porosity with a one micron size as the divider point, Ganvir article does not state that this is the limit of intercolumnar and intercolumnar porosity.  The rejection above discusses why one would optimize what is determined to get the best analysis using the micrographs, and the conventional use of 250 x magnification. While applicant generally is of the position that the measurement and magnification method is critical, there is no comparison or discussion as to why the same or similar results would not be expected using magnification as in Ganvir article (at a relatively close 300 x magnification) or why the porosity range indicated as being included by Ganvir article would not be provided when measuring by the image analysis of Ctibor article.  In fact, in paragraph 9 of the Declaration, it says that using a different measurement method “one could obtain different absolute values”, not that this necessarily occurs. In other words, Ganvir article would suggest known ranges covered (noting the discussion of Exp4, for example) and one would provide the SPS conditions to give these values, and it would be expected that the measurement method of Ctibor article with 250 x magnification would be close enough to 300 x magnification that the same porosity values would be measured.  Applicant has argued that even if Ganvir article had the exact coating of the application they would determine different porosities, but no clarification as to why this would occur is given, even though image analysis using micrographs is described with similar magnification, and thus a showing sufficient to overcome the rejection is not given.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718